Title: From Thomas Jefferson to Maria Cosway, 24 April 1788
From: Jefferson, Thomas
To: Cosway, Maria


          
            Paris Apr. 24. 1788.
          
          I arrived here, my dear friend, the last night, and in a bushel of letters presented me by way of reception, I saw that one was of your handwriting. It is the only one I have yet opened, and I answer it before I open another. I do not think I was in arrears in our epistolary account when I left Paris. In affection I am sure you were greatly my debtor. I often determined during my journey to write to you: but sometimes the fatigue of exercise, and sometimes a fatigued attention hindered me. At Dusseldorp I wished for you much. I surely never saw so precious a collection of paintings. Above all things those of Van der Werff affected me the most. His picture of Sarah delivering Agar to Abraham is delicious. I would have agreed to have been Abraham though the consequence would have been that I should have been dead five or six thousand years. Carlo Dolce became also a violent favorite. I am  so little of a connoisseur that I preferred the works of these two authors to the old faded red things of Rubens. I am but a son of nature, loving what I see and feel, without being able to give a reason, nor caring much whether there be one. At Heidelberg I wished for you too. In fact I led you by the hand thro’ the whole garden. I was struck with the resemblance of this scene to that of Vaucluse as seen from what is called the chateau of Petrarch. Nature has formed both on the same sketch, but she has filled up that of Heidelberg with a bolder hand. The river is larger, the mountains more majestic and better clothed. Art too has seconded her views. The chateau of Petrarch is the ruin of a modest country house, that of Heidelbourg would stand well along side the pyramids of Egypt. It is certainly the most magnificent ruin after those left us by the antients. At Strasbourg I sat down to write to you. But for my soul I could think of nothing at Strasbourg but the promontory of noses, of Diego, of Slawkenburgius his historian, and the procession of the Strasburgers to meet the man with the nose. Had I written to you from thence it would have been a continuation of Sterne upon noses, and I knew that nature had not formed me for a Continuator of Sterne: so I let it alone till I came here and received your angry letter. It is a proof of your esteem, but I love better to have soft testimonials of it. You must therefore now write me a letter teeming with affection; such as I feel for you. So much I have no right to ask.—Being but just arrived I am not au fait of the small news respecting your acquaintance here. I know only that the princess Lubomirski is still here, and that she has taken the house that was M. de Simoulin’s. When you come again therefore you will be somewhat nearer to me, but not near enough: and still surrounded by a numerous cortege, so that I shall see you only by scraps as I did when you were here last. The time before we were half days, and whole days together, and I found this too little. Adieu! God bless you! Your’s affectionately,
          
            Th: Jefferson
          
        